UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                        FEB 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
ANGELE JEAN LOUIS,                               No.   18-72256

                Petitioner,                      Agency No. A202-099-845

 v.
                                                 ORDER
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

Before: KELLY,* GOULD, and R. NELSON, Circuit Judges.

      The mandate issued on February 1, 2021 is recalled. The memorandum filed

December 9, 2020 is amended and the amended memorandum is filed concurrently

with this order. No further motions will be entertained in this case, and the

mandate will be reissued forthwith.




      *
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
                             NOT FOR PUBLICATION                       FILED
                   UNITED STATES COURT OF APPEALS                       FEB 2 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ANGELE JEAN LOUIS,                             No.   18-72256

               Petitioner,
                                               Agency No. A202-099-845
 v.

ROBERT M. WILKINSON, Acting                    AMENDED MEMORANDUM*
Attorney General,

               Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                          Submitted December 7, 2020**
                              Pasadena, California

Before: KELLY***, GOULD, and R. NELSON, Circuit Judges.

      Angele Jean Louis, a native and citizen of Haiti, petitions for review of the

Board of Immigration Appeals’ (“BIA”) denial of her application for asylum,



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Paul J. Kelly Jr., United States Circuit Judge of the United
States Court of Appeals for the Tenth Circuit, sitting by designation.
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and deny the petition for

review.

       The immigration judge (“IJ”) found Louis not credible, and the BIA

concluded that the IJ’s finding was not clearly erroneous. Substantial evidence

supports the adverse credibility determination based on inconsistencies in Louis’

testimony concerning who was raped during the December 2012 incident, whether

the rapist was arrested and held for a brief period of hours or was jailed for two years,

and whether she stopped attending school in June 2012 or after the December 2012

incident. See Lizhi Qiu v. Barr, 944 F.3d 837, 842 (9th Cir. 2019). The record

supports the cited inconsistencies in Louis’ testimony and asylum application. See

Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010). Louis failed to adequately

explain the inconsistences. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

Therefore, without credible testimony, the BIA properly denied Louis’ claims for

asylum and withholding of removal.1 See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).




   1
    Because the BIA only addressed the adverse credibility determination and
assumed the asylum application was timely, we need not address the issue of the
one-year asylum bar here. See Navas v. INS, 217 F.3d 646, 658 n.16 (9th Cir.
2000).

                                           2
      The BIA also properly denied Louis’ claim for CAT relief because it was

based on the same testimony found not credible, and Louis does not point to any

other evidence in the record compelling a conclusion that she would be tortured by

or with the consent or acquiescence of the Haitian government. See Singh v.

Whitaker, 914 F.3d 654, 662–63 (9th Cir. 2019).

      PETITION DENIED.




                                        3